 
 


 
Exhibit 10.1
 
$1,070,639.20


February 7, 2014


Lake Mary, Seminole County, Florida


MODIFIED PROMISSORY NOTE
(SECURED)
 
For value received, the undersigned FOCUS FRANCHISING COMPANY, LLC, a Delaware
limited liability company, whose address is 1116 Arsenal Street, Suite 100,
Watertown, NY (herein "Maker"), hereby promises to pay to the order of ORIENTA
INVESTORS, LLC, a Florida limited liability company (herein, along with each
subsequent holder or holders of this Promissory Note, referred to as "Holder"),
the principal sum of ONE MILLION SEVENTY THOUSAND SIX HUNDRED THIRTY NINE AND 20
/100 --- ($1,070,639.20) --- DOLLARS, with interest thereon from the date above,
at the rate of ten percent (10.00%) per annum, compounded monthly. Interest on
the outstanding principal balance will be calculated at the above rate on the
basis of a 365-day year and the actual number of days elapsed. Maker shall be
required to make monthly payments of interest on or before the last day of each
month beginning February 28, 2014 and continuing each month thereafter until the
Maturity Date.
 
Payment of principal, interest and any other sum due hereunder shall be paid in
lawful money of the United States of America, which shall be legal tender in
payment of all debts and dues, public and private, at the time of payment. Maker
may prepay this Note at any time without penalty.
 
This Note shall mature and the aforesaid principal sum together with all accrued
and unpaid interest thereon, shall become due and payable in full on January 31,
2015, (the "Maturity Date"). Payments received under this Note shall be applied
first to late charges, then to accrued and unpaid interest, and the balance, if
any, to principal.
 
This Note is executed by Maker in favor of Holder pursuant to that certain Loan
Modification Agreement executed the same day as this Note, the terms of which
are hereby incorporated by reference. This Note constitutes a modification and
consolidations of prior debts due from Maker to Holder, pursuant to the HCG
Notes, as said term is defined in the Loan Modification Agreement, and does not
constitute an extension of new credit or advances to Maker.
 
The payment of this Note is secured, inter alia by those certain Replacement
Security Agreements (as defined in the Loan Modification Agreement) executed by
Maker in favor of Holder (the "Security Agreements"), the terms of which are
hereby incorporated by reference, together with such other instruments now or
hereafter executed by Maker in favor of Holder or
 
 

 
Page 1 of 4
INITIALS: _______
_______

 
 
 

--------------------------------------------------------------------------------

 
 
contemplated to be executed by Maker in favor of Holder in connection with the
loan evidenced by this Note. Any default by Maker under the terms and conditions
of this Note, the Security Agreements, the Guaranties, and/or the Loan
Modification Agreement (collectively sometimes referred to as the "Loan
Documents") shall constitute a default hereunder.
 
All payments due under this Note shall be payable at the office of Holder at
1485 International Parkway, Suite 1071, Lake Mary, Florida 32746, or at such
other place as Holder hereof may designate in writing. Payments of principal and
interest shall not be characterized as received by Holder until the payment has
been deposited for collection and the payment itself has been credited to Holder
or Holder's account into which said payment has been deposited.
 
Time is of the essence. If default is made in the payment of any installment
under this Note or if Maker violates any of the terms or breaches any of the
conditions of the Loan Documents, the entire principal sum outstanding and all
accrued interest shall at once become due and payable, without notice, at the
option of the Holder of this Note. Failure to exercise this option shall not
constitute a waiver of the right to exercise the same at any other time. The
principal of this Note, and any part thereof, and all accrued interest, if any,
shall bear interest at the maximum legal rate of interest chargeable under
applicable law after maturity or default until paid. In the event there is no
maximum rate applicable or in the event such maximum rate is otherwise
indeterminable, it is agreed that such rate shall be twenty-four percent
(24.00%) per annum. All parties liable for the payment of this Note agree to pay
Holder hereof reasonable attorneys' fees for the services of counsel employed
after maturity or default to collect this Note, or to protect or enforce the
security hereto, whether or not suit is brought.
 
The Holder of this Note may collect a late charge equal to five percent (5%) of
any required installment due under this Note of either principal or interest
made more than ten (10) days after the due date thereof; provided, however, such
late charge shall be waived by the Holder hereof to the extent the collection of
such late charge would result in Maker paying interest in excess of the maximum
rate of interest which is legally permitted under the laws of the State of
Florida. The ten (10) day grace period provided for above shall not apply to the
final payment due at the Maturity Date, and any amount due at the maturity of
this Note which shall not be timely paid shall be subject to the five percent
(5.00%) late charge; provided, however, such late charge shall be waived by the
Holder hereof to the extent the collection of such late charge would result in
Maker paying interest in excess of the maximum rate of interest which is legally
permitted under the laws of the State of Florida
 
Nothing herein contained, nor any transaction related hereto, shall be construed
or so operate to require Maker or any other person liable for repayment of same,
to pay interest at a greater rate than is lawful in such case to contract for,
or to make any payment, or to do any act contrary to law. Should any interest or
other charges paid in connection with the loan evidenced by this Note by Maker
or any parties liable for the payment of this Note result in the computation or
earning of interest in excess of the maximum rate of interest which is legally
permitted under
 
 

 
Page 2 of 4
INITIALS: _______
_______

 
 
 

--------------------------------------------------------------------------------

 
 
the laws of the State of Florida, then any and all excess shall be and the same
is hereby waived by Holder hereof, and any and all such excess paid shall be
automatically credited first against and in reduction of the principal balance
due under this Note or, at the option of Maker, paid by Holder to the Maker or
any parties liable for the payment of this Note. If any clause or provision
herein contained shall be unenforceable under applicable law, in whole or in
part, then such clause or provision or part thereof shall only be inoperative as
though not contained herein and the remainder of this Note shall remain
operative and in full force and effect.
 
The remedies of Holder as provided herein and in the Loan Documents shall be
cumulative and concurrent and may be pursued singularly, successively, or
together at the sole discretion of Holder and may be exercised as often as
occasion therefor shall arise. No act of omission or commission of Holder,
including specifically any failure to exercise any right, remedy or recourse
shall be effective unless it is set forth in a written document executed by
Holder and then only to the extent specifically recited therein. A waiver or
release with reference to one event shall not be construed as a bar to or as a
waiver or release of any subsequent right, remedy, or recourse as to any
subsequent event.
 
Maker and all sureties, endorsers, and guarantors of this Note hereby (a) waive
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, and all other notice, filing of suit, and diligence in collecting this
Note, in enforcing any of the security rights or in proceeding against any of
the collateral covered by the Security Agreements, (b) agree to any
substitution, exchange, addition, or release of any such collateral or the
addition or release of any party or person primarily or secondarily liable
thereon or hereunder, (c) agree that Holder shall not be required first to
institute any suit or to exhaust his, their or its remedies against Maker or any
other person or party to become liable hereunder or against the collateral in
order to enforce payment of this Note, (d) consent to any extension,
rearrangement, renewal,  or postponement of time of payment of this Note and to
any other indulgence with respect thereto without notice, consent or
consideration to any of them , and (e) agree that, notwithstanding the
occurrence of any of the foregoing (except the express written release by Holder
of any such person), they shall be and remain jointly and severally, directly,
and primarily liable for all sums due under the Loan Documents.
 
In the event of any sale, transfer, conveyance or encumbrance of the collateral
encumbered by the Security Agreements securing this Note or any interest
therein, or the sale, conveyance or pledge of any interest of Maker to any other
entity, individual, firm , partnership or corporation, without Holder's prior
written consent, which consent may be withheld at the holder's sole and absolute
discretion, the entire principal indebtedness hereunder, together with any and
all interest accrued thereon, shall become due and payable immediately.
 
Whenever used in this Note, the singular number shall include the plural, the
plural, the singular, and the masculine shall include the feminine and the
neuter, and the words "Maker", "Co-Maker" and "Holder" shall be deemed to
include Maker, Co-Maker and Holder named in the
 
 

 
Page 3 of 4
INITIALS: _______
_______



 
 

--------------------------------------------------------------------------------

 
 
opening paragraph of this Note and their respective successors and assigns, if
any. It is expressly understood and agreed that Holder shall never be construed
for any purpose as a partner, joint venturer, co-principal, or associate of
Maker, Co-Maker or of any person or party claiming by, through, or under Maker
or Co-Maker in the conduct of the irrespective businesses.
 
This Note is executed and delivered in the State of Florida and shall be
construed by and enforced in accordance with the laws of the State of Florida.
 
MAKER AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENT S OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER EXTENDING
CREDIT TO MAKER.
 
Dated and executed as of this           day of February, 2014.




 
“MAKER”


FOCUS FRANCHISING COMPANY, LLC
a Delaware limited liability company


By:  FOCUS FRANCHISING GROUP, LLC, a
Delaware limited liability company, as its sole member and manager,
 


By:  /s/Christopher M. Swartz                                       
CHRISTOPHER  M. SWARTZ, as its Manager
 
 
 
 

 
Page 4 of 4
INITIALS: _______
_______

 
 
 

--------------------------------------------------------------------------------

 